 

Exhibit 10.5

 



 

Execution Copy

 

WARRANT PURCHASE AGREEMENT

 

This WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of March 28, 2013,
by and among Pathlight Capital, LLC (the “Purchaser”) and Sequential Brands
Group, Inc.  (the “Company”). Capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in Section 5A hereof.

 

WHEREAS, the Company and the Purchaser have entered into a Term Loan Agreement,
dated the date hereof (as the same may be modified, amended and supplemented
from time to time, the “Term Loan Agreement”);

 

WHEREAS, pursuant to the Term Loan Agreement, the Purchaser will provide a term
loan facility (the “Term Loan Facility”) and lend to the Company an original
aggregate principal amount of $20,000,000 on the date hereof;

 

WHEREAS, as an inducement and partial consideration to the Purchaser to enter
into the Term Loan Agreement and to provide the Term Loan Facility, the Company
has agreed to issue to the Purchaser the Warrant (as defined below) on the date
hereof, pursuant to the terms and conditions of this Agreement; and

 

WHEREAS, the Company has authorized the issuance of the Warrant to the Purchaser
pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION I.           Issuance of the Warrant; Closing.

 

1A.           Closing. The issuance of the Warrant to the Purchaser (the
“Closing”) shall take place simultaneously with the establishment of the Term
Loan Facility pursuant to the Term Loan Agreement. The date of the Closing is
hereinafter referred to as the “Closing Date.”

 

1B.           Issuance of the Warrant. At the Closing, the Company shall issue
to the Purchaser a Class B Common Stock Purchase Warrant (the “Warrant”)
exercisable into the number of shares of Common Stock, par value $0.001 per
share (the “Common Stock”) set forth next to the Purchaser’s name on the
Schedule of Warrantholders attached hereto. The Warrant shall be exercisable
immediately upon issuance thereof, and the Purchaser may exercise all or any
portion of the Warrant at any time and from time to time thereafter.

 

SECTION II.          Representations and Warranties of the Company. As of the
Closing, the Company represents and warrants to the Purchaser as follows:

 

 

 

 

2A.           Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 

2B.           Authority Relative to this Agreement. The Company has all
requisite corporate power and authority to enter into and perform this Agreement
and to issue and deliver the Warrant and the Warrant Shares issuable upon the
exercise of the Warrant by the Purchaser. The execution, delivery and
performance by the Company of this Agreement, including the issuance and
delivery of the Warrant and the Warrant Shares issuable upon the exercise of the
Warrant by the Purchaser, have been duly authorized by all necessary corporate
action on the part of the Company. This Agreement and the Warrant have been duly
executed and delivered by the Company and constitute legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms (except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting the enforcement of creditors’ rights or
equitable principles).

 

2C.           No Conflict or Violation. The execution and delivery of this
Agreement by the Company, the performance by the Company of its obligations
hereunder and the issuance and delivery of the Warrant and the Warrant Shares
issuable upon the exercise of the Warrant by the Purchaser do not and will not
(i) contravene the terms of the certificate of incorporation or bylaws of the
Company as amended to the date of this Agreement, (ii) conflict with or result
in any breach of the terms, conditions or provisions of, or constitute a default
under, (x) any material contract to which the Company is a party to or (y) any
law, statute, rule or regulation to which the Company is subject, (iii) result
in the creation of any lien, security interest, charge or encumbrance upon the
Company’s capital stock or assets, (iv) violate any applicable law, or (v)
require any authorization, consent, approval, exemption or other action by or
notice to any court or administrative or governmental body (except for such as
have been obtained or made and are in full force and effect); in each case,
except in the case of clauses (ii)(y) and (iv), to the extent that such conflict
or violation would not reasonably be expected to result in a material adverse
effect on the ability of the Company to execute and deliver this Agreement,
perform its obligations hereunder and issue and deliver the Warrant and the
Warrant Shares issuable upon the exercise of the Warrant by the Purchaser.

 

2D.           Capital Stock; Validity of Issuance. As of the Closing and
immediately thereafter, the authorized capital stock of the Company shall
consist of 150,000,000 shares of Common Stock, of which 16,210,895 shares shall
be issued and outstanding and 285,160 shares shall be reserved for issuance upon
the exercise of the Warrant. The Warrant to be issued to the Purchaser pursuant
to this Agreement and the Warrant Shares issued upon exercise of the Warrant in
accordance with its terms and upon payment of the exercise price thereof will,
when issued, be duly and validly issued, fully paid and nonassessable, and free
and clear of all liens, claims and encumbrances (other than those arising as a
result of actions by the Purchaser or its Affiliates).

 

2E.           Offer of the Warrant. Neither the Company nor any Person acting on
its behalf has directly or indirectly offered the Warrant for issue or sale to,
or solicited any offer to buy any of the same from more than 5 persons or
institutions.

 

2

 

 

2F.           Other Agreements. As of the Closing Date and except for the
Transaction Documents, neither the certificate of incorporation or bylaws of the
Company nor any other agreement, document or instrument binding on or applicable
to the Company or any of its subsidiaries or any of the holders of its equity
securities contains any provision requiring a higher voting requirement with
respect to action taken (and/or to be taken) by the Board or the holders of its
equity securities than that which would apply in the absence of such provision.

 

SECTION III.         Representations; Legends; Public Information. The Purchaser
hereby represents and warrants to the Company as follows:

 

3A.           Authority Relative to this Agreement. The Purchaser has all
requisite power and authority to enter into and perform this Agreement. The
execution, delivery and performance by the Purchaser of this Agreement have been
duly authorized by all necessary action on the part of the Purchaser. This
Agreement has been duly executed and delivered by the Purchaser and constitutes
a legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms (except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights or equitable principles).

 

3B.           No Conflict or Violation. The execution and delivery of this
Agreement by the Purchaser, the performance by the Purchaser of its obligations
hereunder and thereunder do not and will not (i) conflict with or result in a
breach of the terms, conditions or provisions of, (ii) constitute a default
under, (iii) result in the creation of any lien, security interest, charge or
encumbrance upon the Company’s capital stock or assets pursuant to, (iv) give
any third party the right to modify, terminate or accelerate any obligation
under, (v) result in a violation of, or (vi) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to, the organizational documents of the Purchaser,
or any law, statute, rule or regulation to which the Purchaser is subject, or
any agreement, instrument, order, judgment or decree to which the Purchaser is a
party or by which it is bound.

 

3C.           Investment Representations. The Purchaser hereby represents and
warrants to the Company as follows:

 

(a)          The Purchaser is acquiring the Warrant and, to the extent any such
Warrant has been exercised, the respective Warrant Shares (collectively, the
“Restricted Securities”) for its own account and not with a view to, or for
resale in connection with, the distribution or other disposition thereof in
violation of applicable federal or state securities laws. The Purchaser agrees
and acknowledges that it will not, directly or indirectly, offer, transfer or
sell any Restricted Securities, or solicit any offers to purchase or acquire any
Restricted Securities, unless the transfer or sale is (i) pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
and the rules and regulations thereunder (the “Securities Act”) and has been
registered under any applicable state securities or “blue sky” laws or (ii)
pursuant to an exemption from registration under the Securities Act and all
applicable state securities or “blue sky” laws.

 

3

 

 

(b)          The Purchaser is an Accredited Investor and has knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its purchase of the Restricted Securities, and has the
ability to bear the economic risks of such purchase and can afford the complete
loss of its investment with respect to such purchase.

 

(c)           The Purchaser has had access to all information that it believes
is necessary, sufficient or appropriate in connection with the offer and sale of
the Restricted Securities, has been afforded an opportunity to ask questions
concerning the terms and conditions of the Restricted Securities and the
Company, has had all such questions answered to its satisfaction and has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its purchase of the Restricted
Securities.

 

(d)          The Purchaser understands and acknowledges that the Restricted
Securities are being offered and sold in reliance on a transactional exemption
from the registration requirements of federal and state securities laws, and
that the Company and White & Case L.L.P., securities counsel to the Company, are
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth in
this Agreement (x) in concluding that the offer and sale of the Restricted
Securities are a “private offering” and, as such, are exempt from the
registration requirements of the Securities Act, and (y) to determine the
applicability of such exemptions in evaluating the suitability of the Purchaser
to purchase the Restricted Securities.

 

3D.           Transfer Restrictions; Legend.

 

(a) The Warrant and the Warrant Shares may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of the
Warrant or the Warrant Shares, other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of the Purchaser or in
connection with a pledge as contemplated in Section 3D(b), the Company may
require the transferring Purchaser to provide to the Company an opinion of
counsel selected by the Purchaser and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Warrant or Warrant Shares under the Securities Act.

 

(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 3D, of a legend on the Warrant and the certificates evidencing the
Warrant Shares in the following form:

 

4

 

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in the Warrant or some or all of the Warrant Shares
to a financial institution that is an Accredited Investor and, if required under
the terms of such arrangement, the Purchaser may transfer pledged or secured
Warrant or Warrant Shares to the pledgees or secured parties. Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Warrant or Warrant Shares may
reasonably request in connection with a pledge or transfer of such

Warrant or Warrant Shares.

 

5

 

 

(c) Certificates evidencing the Warrant Shares shall not contain any legend
(including the legend set forth in Section 3D(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Warrant Shares pursuant to
Rule 144, (iii) if such Warrant Shares are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such Warrant Shares and without
volume or manner-of-sale restrictions or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue, at Purchaser’s expense, a legal
opinion to the Transfer Agent promptly after the Effective Date if required by
the Transfer Agent to effect the removal of the legend hereunder. If all or any
portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the underlying Warrant Shares, or
if such underlying Warrant Shares may be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such underlying Warrant Shares and
without volume or manner-of-sale restrictions or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such underlying Warrant Shares shall be issued free of all legends. The Company
agrees that following the Effective Date or at such time as such legend is no
longer required under this Section 3D(c), it will, no later than three Trading
Days following the delivery by the Purchaser to the Company or the Transfer
Agent of a certificate representing Warrant Shares, as applicable, issued with a
restrictive legend, deliver or cause to be delivered to the Purchaser a
certificate representing such shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 3D. Certificates for underlying Warrant Shares subject to
legend removal hereunder shall be transmitted by the Transfer Agent to the
Purchaser by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company System as directed by the Purchaser.

 

SECTION IV.          [Reserved].

 

SECTION V.           Miscellaneous.

 

5A.           Definitions. For the purposes of this Agreement, the following
terms shall have the following meanings:

 

“Accredited Investor” has the meaning set forth for such term in Rule 501 of
Regulation D under the Securities Act (but excluding for such purposes Rule
501(a)(4) thereunder), as such rule may be amended, modified or superseded from
time to time.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board” means the board of directors of the Company.

 

“Effective Date” means the earliest of the date that (a) all of the Warrant
Shares have been sold pursuant to Rule 144 or may be sold pursuant to Rule 144
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions or (b) following the one year anniversary of the Initial Exercise
Date (as defined in the Warrant), provided that a holder of Warrant Shares is
not an Affiliate of the Company, all of the Warrant Shares may be sold pursuant
to an exemption from registration under Section 4(1) of the Securities Act
without volume or manner-of-sale restrictions and Company counsel has delivered
to such holders, at such holders’ expense, a written opinion that resales may
then be made by such holders of Warrant Shares pursuant to such exemption, which
opinion shall be in form and substance reasonably acceptable to such holders.

 

6

 

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Shares” of any Person shall include any and all shares of capital stock,
partnership interests, limited liability company interests, membership
interests, or other shares, interests, participations or other equivalents
(however designated and of any class) in the capital of, or ownership interests
in, such Person.

 

“Transaction Documents” means this Agreement, the Warrant, the Term Loan
Agreement and the other agreements required by such agreements, in each case as
now in effect.

 

“Transfer Agent” means Stalt Inc., the current transfer agent of the Company,
with a mailing address of 671 Oak Grove Ave. #C, Menlo Park, California
94025-4332 and a facsimile number of (650) 321-7113, and any successor transfer
agent of the Company.

 

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrant.

 

5B.           Notices. Any notice, request or other document required or
permitted to be given or delivered to the Purchaser by the Company shall be
delivered to the Purchaser at its address as set forth on the books and records
of the Company and to the Company at the address set forth below (or to such
other address as the Company shall from time to time specify).

 

Sequential Brands Group, Inc. 1065 Avenue of Americas, Suite 1705 New York, NY
10018 Attention: Chief Financial Officer Telephone: (646) 395-4930 Facsimile:
(646) 395-4901

 

5C.           Successors and Assigns. Subject to applicable securities laws and
terms of this Agreement, this Agreement and the rights and obligations evidenced
hereby shall inure to the benefit of and be binding upon the successors and
permitted assigns of the Company and the successors and permitted assigns of the
Purchaser. The provisions of the Agreement are intended to be for the benefit of
the Purchaser and each holder from time to time of the Warrant and/or the
Warrant Shares, and shall be enforceable by the Purchaser and each holder from
time to time of the Warrant and/or the Warrant Shares.

 

5D.           Amendment. This Agreement may be modified or amended or the
provisions hereof waived with the written consent of the Company and the holders
representing a majority-in-interest of the holders of all Class B Common Stock
Purchase Warrants (determined based upon the number of Warrant Shares
represented thereby).

 

7

 

 

5E.           Waiver. Any party hereto may (a) extend the time for the
performance of any of the obligations or other acts of the other party hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or conditions herein. Any agreement on the part of a
party hereto to any such extension or waiver shall only be valid as to such
party if set forth in an instrument in writing signed by such party.

 

5F.           Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Agreement.

 

5G.           Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of
this Agreement and the transactions contemplated hereby (whether brought against
a party hereto or its respective Affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any provision of this Agreement), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

 

5H.           Counterparts. This Agreement may be executed in two or more
counterparts (including by means of facsimile or by scanned portable document
format image), each of which when so executed and delivered shall be deemed to
be an original and all of which together shall be deemed to be one and the same
agreement.

 

5I.           Descriptive Headings. The headings used in this Agreement are for
the convenience of reference only and shall not, for any purpose, be deemed a
part of this Agreement.

 

5J.           Survival of Representations and Warranties. All representations
and warranties made in writing by any party in connection herewith shall survive
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, regardless of any investigation made by the
Purchaser or on their behalf.

 

5K.          Purchase Prices for the Warrant. The purchase price of the Warrant
is the Exercise Price (as defined in the Warrant), which purchase price will be
used by the Company and the Purchaser, as appropriate, for financial reporting
and income tax purposes.

 

8

 

 

5L.           Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, the Term Loan Agreement and the Warrant embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way. The parties have voluntarily agreed to
define their rights, liabilities and obligations respecting the subject matter
hereof exclusively in contract pursuant to the express terms and provisions of
this Agreement and the parties expressly disclaim that they are owed any duties
by any other party hereto or are entitled to any remedies not expressly set
forth in this Agreement. Furthermore, the parties hereby acknowledge that this
Agreement embodies the justifiable expectations of sophisticated parties derived
from arm’s-length negotiations; the parties specifically acknowledge that no
party has any special relationship with another party that would justify any
expectation beyond that of ordinary parties in an arm’s-length transaction.

 

5M. Replacement of the Warrant. The Company covenants that upon receipt by the
Company of reasonably satisfactory evidence of the loss, theft, destruction or
mutilation of the Warrant or any stock certificate relating to the Warrant
Shares, and (in the case of loss, theft or destruction) of reasonably
satisfactory indemnity or security (which, in the case of the Warrant, shall not
include the posting of any bond), and upon surrender and cancellation of such
Warrant or stock certificate, if mutilated, the Company will make and deliver a
new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of such Warrant or stock certificate.

 

5N.           No Third Parties Benefited; Several Obligations. This Agreement is
made and entered into for the sole protection and legal benefit of the holders,
the Company and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement. No holder
of the Warrant and/or Warrant Shares shall have any obligation to any Person not
a party to this Agreement. The rights and obligations of the holders of the
Warrant and/or Warrant Shares under this Agreement are several (not joint and
several) and no holder of the Warrant and/or Warrant Shares shall be liable for
any act or omission of any other holder.

 

* * * *

  

9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be signed by its duly authorized officers as of the date first
written above.

 

  SEQUENTIAL BRANDS GROUP, INC.         By: /s/ Gary Klein   Name: Gary Klein  
Title: Chief Financial Officer         PATHLIGHT CAPITAL, LLC         By: /s/
Katie Hendricks   Name: Katie Hendricks   Title: Vice President

 

Signature Page to Warrant Purchase Agreement 

 

 

 

 

SCHEDULE OF WARRANTHOLDERS

 

Warrantholder   Warrant Shares       Pathlight Capital, LLC   One Post Office
Square, Suite 3765     Boston, MA  02109     Attn: Katie Hendricks   285,160

 



10

